               IN THE DISTRICT COURT OF THE UNITED STATES
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                            NORTHERN DIVISION

KELVIN PEACOCK, #187315,                     )
                                             )
            Plaintiff,                       )
                                             )
    v.                                       )   CIVIL ACT. NO. 2:18-cv-1019-ECM
                                             )
WEXFORD HEALTH CARE, et al.,                 )
                                             )
            Defendants.                      )

                                OPINION and ORDER

         On April 2, 2019, the Magistrate Judge entered a Recommendation (doc.

5) to which no objections have been filed. Upon an independent review of the

file and upon consideration of the Recommendation, it is

         ORDERED as follows that:

         1. The Recommendation of the Magistrate Judge is ADOPTED;

         2. The plaintiff’s motion for preliminary injunction is DENIED.

         3. This case is DISMISSED without prejudice for the plaintiff’s failure to file

necessary financial information as ordered by this court.

         A separate Final Judgment will be entered.

         Done this 6th day of May, 2019.

                                         /s/ Emily C. Marks
                                   EMILY C. MARKS
                                   CHIEF UNITED STATES DISTRICT JUDGE
